Per Curiam.
On the 26th of September, 1924-, Mr. Justice Kalisch granted to the defendant in this case a rule to show cause *157why an order should not be made changing the venue of the above cause to the county of Middlesex.
From affidavits it would appear that the suit is brought to recover for alleged extra, work in the construction of a school building at Fords, in the township of Woodbridge, in the county of Middlesex, and also to recover damages alleged to have been sustained by delay chargeable to- the defendant. To this, claim the defendant answered setting up a denial, and also a counter-claim for damages and a claim of a subcontractor of the plaintiff. The defendant and its witnesses reside and have their offices, in Middlesex county. It further appears that it will be necessary to- call as witnesses a large number of persons within the jurisdiction of Middlesex county as well as to produce the minutes, of the board and other records of the school district. It further appears that the plaintiff resides in the city of Plainfield. The plaintiff’s affidavit sets up that the means of transportation to- Elizabeth and to New Brunswick are not greatly different, but does not deny the facts above recited.
We think, under all the circumstances, the case is. one that should be tried in the county of Middlesex. Keeley v. Belmar, 97 N. J. L. 98.
The rule is made absolute.